Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason(s) For Allowance
1.	Claims 1-11 are allowed. 
	The Following is an examiner’s statement of reasons for allowance
In regards to independent claims, Bendewald teaches all of limitations of the claims as shown in Non-Final action dated 05/12/2021.  
However, Bendewald nor any other prior art of record as a whole teaches  
 Causing to display, by the in-vehicle computer, all information indicating candidates for a state of the occupant based on the degree of driving assistance that the vehicle is capable of executing, and also causes the information indicating a candidate for the state of the occupant corresponding to the degree of driving assistance executed by the driving assistance controller to be emphasized over the other candidates for the state of the occupant among all displayed candidates for the state of the occupant.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMEED ALIZADA whose telephone number is (571)270-5907.  The examiner can normally be reached on Monday-Friday, 9:30 am until 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/OMEED ALIZADA/Primary Examiner, Art Unit 2685